Citation Nr: 1146728	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  10-09 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to an effective date prior to August 22, 2003, for the grant of service connection for residuals of a broken nose.

2.  Entitlement to an effective date prior to November 30, 2006, for the grant of service connection for right shoulder tendonitis, with mild degenerative joint disease.

3.  Entitlement to an initial compensable rating prior to May 10, 2010, for residuals of a broken nose.

4.  Entitlement to a rating in excess of 10 percent from May 10, 2010 to July 22, 2010, for residuals of a broken nose.

5.  Entitlement to a compensable rating on and after September 1, 2010, for residuals of a broken nose.

6.  Entitlement to an effective date prior to May 10, 2010, for the grant of a 10 percent rating for residuals of a broken nose.
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from April 1983 to September 1984.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Wilmington, Delaware (RO).

The issues of entitlement to an initial compensable rating prior to May 10, 2010 for residuals of a broken nose; to a rating in excess of 10 percent from May 10, 2010 to July 22, 2010 for residuals of a broken nose; to a compensable rating on and after September 1, 2010, for residuals of a broken nose; and an effective date prior to May 10, 2010 for the grant of a 10 percent rating for residuals of a broken nose, are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In April 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to an effective date prior to August 22, 2003, for the grant of service connection for residuals of a broken nose.

2.  The Veteran submitted a claim of entitlement to service connection for right shoulder tendonitis, with mild degenerative joint disease, that was received by VA on November 30, 2006.

3.  In an October 2007 rating decision, the RO granted service connection for right shoulder tendonitis, with mild degenerative joint disease, and a 10 percent rating was assigned thereto, effective November 30, 2006.

4.  The evidence of record does not contain a formal or informal claim filed with VA prior to November 30, 2006.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to an effective date prior to August 22, 2003 for the grant of service connection for residuals of a broken nose have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011).

2.  The criteria for an effective date prior to November 30, 2006, for the grant of service connection for right shoulder tendonitis, with mild degenerative joint disease, have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Effective Date Prior to August 22, 2003 for the 
Grant of Service Connection for Residuals of a Broken Nose

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the veteran or by his authorized representative, except that a representative may not withdraw a substantive appeal filed by the veteran personally without the express written consent of the veteran.  38 C.F.R. § 20.204(c).

With regard to the issue of entitlement to an effective date prior to August 22, 2003 for the grant of service connection for residuals of a broken nose, prior to the promulgation of a decision by the Board, the Veteran indicated that he wished to withdraw his appeal during an April 2011 Board hearing.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to this issue.  As such, the Board finds that the Veteran has withdrawn his claim, and accordingly, the Board does not have jurisdiction to review the appeal as to the issue of entitlement to an effective date prior to August 22, 2003 for the grant of service connection for residuals of a broken nose, and it is dismissed.

II.  Entitlement to Effective Date Prior to November 30, 2006 for the Grant of Service Connection for Right Shoulder Tendonitis, with 
Mild Degenerative Joint Disease.

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The Veteran's claim of entitlement to an earlier effective date arises from his disagreement with the initial effective date assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The RO has obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Additionally, as the Veteran is seeking an effective date prior to November 30, 2006, for the grant of service connection for right shoulder tendonitis, with mild degenerative joint disease, a VA examination would not provide relevant evidence regarding when VA received his original claim or whether there was a formal or informal claim prior to November 30, 2006.  As such, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Further, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  

Historically, the Veteran served on active duty from April 1983 to September 1984.  His claim of entitlement to service connection for right shoulder tendonitis, with mild degenerative joint disease, was received by VA on November 30, 2006.  In October 2007, service connection was granted and a 10 percent rating was assigned thereto, effective November 30, 2006.  The Veteran perfected an appeal seeking an earlier effective date.  Specifically, during the pendency of this appeal, the Veteran asserted that he submitted a service connection claim for a right shoulder disorder in 2000.  Accordingly, the Veteran claimed that the appropriate effective date for the grant of service connection for right shoulder tendonitis, with mild degenerative joint disease, should be the date of his alleged claim in 2000.

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2011).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2011); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2011).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as a claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Prior to November 30, 2006, documents and correspondence associated with the claims file primarily concerned the treatment of unrelated disorders and the adjudication of unrelated service connection and increased rating claims.  38 C.F.R. §§ 3.1(p), 3.155 (2011). 

The documents of record dated in 2000 do not demonstrate that the Veteran submitted a formal or informal claim of entitlement to service connection for a right shoulder disorder in that year.  Specifically, in February 2000, the Veteran submitted a claim of entitlement to an annual clothing allowance.  Further, in October 2000, the Veteran submitted a statement wherein he claimed that his service-connected skin disability was "misdiagnosed" and getting worse, and expressed displeasure when VA reduced the rating assigned to that disability.  In October and December 2000, the Veteran requested VA to reduce the amount garnished from his monthly disability payments.

Among the evidence submitted prior to November 30, 2006, were reports demonstrating treatment for a right shoulder disorder.  In particular, a VA treatment report, dated in February 2001, demonstrated complaints of a two-week history of right neck and right shoulder pain that was not associated with trauma.  According to a July 2001 VA treatment report, the Veteran complained of "migrating arthritis," including in his right shoulder.  An October 2002 VA treatment report demonstrated complaints of right shoulder pain.  Additionally, a November 2002 VA treatment report demonstrated that the Veteran complained of right shoulder pain following a physical altercation three weeks prior.  A July 2003 VA treatment report demonstrated a diagnosis of shoulder arthritis, right versus left was not specified.  Moreover, an August 2003 VA treatment showed that the Veteran was "still" complaining of chronic right shoulder pain.  According to a March 2004 VA treatment report, the Veteran carried a diagnosis of right shoulder bursitis for which he received a steroid injection one month prior.  Three days later, a radiological examination of his right shoulder was normal.  An April 2004 VA treatment report demonstrated that the Veteran reported being involved in a motor vehicle accident wherein he injured his right shoulder; the diagnosis was bursitis.  A June 2004 VA treatment report demonstrated that the Veteran reported to triage for complaints of right shoulder pain.  He was referred by his principle care provider for an orthopedic consultation.  A November 2005 VA treatment report showed that the Veteran complained of right shoulder pain; shoulder pain was the diagnosis.

Despite the existence of these VA treatment reports, the Board finds that they are not formal or informal claims for service connection for a right shoulder disorder.  First, the Veteran had not executed a power of attorney for the treating medical professionals to be able to submit claims on his behalf.  See 38 C.F.R. § 3.155(b).  VA treatment reports are medical records created by VA medical professionals; they are not communications from the Veteran, his representative, a Member of Congress, or an agent communicating intent to file a claim for compensation benefits.  See 38 C.F.R. §§ 3.1(p), 3.155(a), (b). 

Second, the treatment reports merely showed that the Veteran was reporting ongoing right shoulder symptoms to a medical professional.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) ("The mere presence of the medical evidence does not establish an intent on the part of the [claimant] to seek . . . service connection. . . .").  The medical professionals the Veteran saw prior to November 30, 2006, were VA medical professionals; however, this alone is not equivalent to showing that the Veteran intended to file a claim of entitlement to service connection for a right shoulder disorder on those occasions.  See id. at 33 (holding that, although the veteran had reported anxiety as a result of the service-connected skin disorder, it was not an informal claim for secondary service connection for a psychiatric disorder.)  Prior to November 30, 2006, the Veteran submitted a variety of unrelated claims.  In these instances, he did not claim entitlement to service connection for a right shoulder disorder, even though he had been treated for such during his active duty service.  See id. at 35.  Even acknowledging that VA must give a sympathetic reading to all potential claims, and considering that VA must interpret a veteran's submissions broadly, the Board is not required to conjure up an issue that was not raised by the Veteran.  Id. 

Further, the mere mention of a condition in a treatment record alone cannot be construed as a claim for service connection.  MacPhee v. Nicholson, 459 F.3d 1323, 1327 (Fed. Cir. 2006); see also 38 C.F.R. § 3.157 (2011).  Rather, "a medical examination report will only be considered an informal claim for an increase in disability benefits if service connection has already been established for the disability."  Id.; see also 38 C.F.R. § 3.157(b)(1) (medical records can serve as informal claim "when such reports relate to examination or treatment of a disability for which service-connection has previously been established"); see also 38 C.F.R. § 3.155(a) ("Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs . . . may be considered an informal claim.  Such informal claim must identify the benefit sought.").  Accordingly, a VA treatment record does not constitute an informal claim except for when the disability being treated was already service connected.  In the current case, service connection for a right shoulder disability had not been granted prior to November 30, 2006.  Based on the above, the Board finds that the Veteran submitted an original claim of entitlement to service connection for right shoulder tendonitis, with mild degenerative joint disease, on November 30, 2006.  

Because a claim of entitlement to service connection for right shoulder arthritis, with mild degenerative joint disease, had not been previously submitted to VA for adjudication, the regulations governing the assignment of effective dates with regard to original claims are applicable.  These regulations require VA to assign one of two dates in such cases:  the date of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  

As has already been established, the date of claim of entitlement to service connection for right shoulder tendonitis, with mild degenerative joint disease, was November 30, 2006.  

Pursuant to his November 30, 2006 claim, the Veteran was afforded a VA examination on August 21, 2007 to ascertain the presence of a right shoulder disorder and, if any, whether it was etiologically related to his active duty service.  After a thorough examination, the VA examiner rendered a diagnosis of right shoulder tendonitis, with mild degenerative joint disease.  The examiner then rendered a positive etiological opinion.  Based on this and other evidence of record, service connection was granted by the RO.  

The August 21, 2007 VA examination report was the earliest evidence of record demonstrating an etiological opinion linking the Veteran's current right shoulder tendonitis, with mild degenerative joint disease, to his active duty service.  Although August 21, 2007 represents the earliest date that the Veteran "proved" his claim, that date is not necessarily the same as the date entitlement arose.  As applied to original claims for benefits, the date the evidence is submitted or received is not relevant if considering the effective date of an award, even in connection with a claim that is pending for many years.  McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  As is apparent from the August 21, 2007 VA examination report, the Veteran's right shoulder tendonitis, with mild degenerative joint disease, existed since his military service.  Id. at 35.  Although the claim of entitlement to service connection for right shoulder tendonitis, with mild degenerative joint disease, was not substantiated until August 21, 2007, entitlement arose prior to that date.  Id.  The Board need not determine the precise date on which entitlement arose, because the evidence of record indicates that the date on which entitlement arose was prior to November 30, 2006, the date the Veteran's claim was received by VA.  As discussed above, the regulations require VA to assign the later of either the date of claim or date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  As November 30, 2006 is the later date, the Board finds that an effective date prior to this date is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for an effective date prior to November 30, 2006 for the award of service connection for right shoulder tendonitis, with mild degenerative joint disease, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran testified at an April 2011 Board hearing that he first submitted a claim of entitlement to service connection for a right shoulder disorder in 2000.  He claimed that nothing was done with respect to that claim because VA found no right shoulder disorder was present.  However, the evidence of record does not include a formal or informal claim of entitlement to service connection for a right shoulder disorder prior to November 30, 2006.  Generally, the presumption of regularity of government process exists that can only be rebutted by clear evidence to the contrary.  Ashley v. Derwinski, 2 Vet. App. 62 (1992).  Further, the presumption of regularity doctrine allows VA to presume that what appears regular is regular, which shifts burden on to the veteran to show the contrary.  See Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001).  The record is devoid of such evidence, other than the Veteran's assertions, that demonstrates that he submitted a claim of entitlement to service connection for a right shoulder disorder in 2000 or at any point prior to November 30, 2006.  The Board finds that the Veteran's testimony alone does not constitute clear evidence that he submitted such a claim prior to November 30, 2006, and, thus, the presumption is not rebutted.  


ORDER

The claim of entitlement to an effective date prior to August 22, 2003 for the grant of service connection for residuals of a broken nose is dismissed. 
An effective date prior to November 30, 2006 for the grant of service connection for right shoulder tendonitis, with mild degenerative joint disease, is denied.


REMAND

In November 2006, the Veteran submitted a claim to reopen the issue of entitlement to service connection for residuals of a broken nose.  In October 2007, the issue was reopened, service connection was granted, and a noncompensable rating was assigned thereto, effective November 30, 2006.  In December 2007, the Veteran submitted a notice of disagreement, both in regard to the noncompensable rating assigned to his service-connected residuals of a broken nose and the effective date thereof.  

In a February 2010 rating decision, the RO determined that August 22, 2003 was the appropriate effective date for the grant of entitlement to service connection for residuals of a broken nose.  The February 2010 rating decision did not address the Veteran's claim of entitlement to an initial compensable rating for his residuals of a broken nose.  Further, a February 2010 statement of the case only addressed the Veteran's earlier effective date claim.  Thereafter, the Veteran submitted a timely substantive appeal, and the earlier effective date claim was certified to the Board for appellate review.

Subsequent to the Veteran's December 2007 notice of disagreement, the RO sent the Veteran a notice and development letter with regard to his claim of entitlement to an initial compensable rating for residuals of broken nose.  This claim was then separately adjudicated in a January 2009 rating decision, wherein the initial noncompensable rating was maintained.

In a March 2011 rating decision, the RO granted entitlement to a 10 percent rating for the Veteran's residuals of a broken nose, effective May 10, 2010; granted entitlement to a temporary total rating for convalescence, effective July 22, 2010; and assigned a noncompensable rating on and after September 1, 2010.  See 38 C.F.R. § 4.30 (2011).  Although the RO has addressed the Veteran's increased rating claims for residuals of a broken nose in several rating decisions following the December 2007 notice of disagreement, the RO has not issued a statement of the case in response to the December 2007 notice of disagreement.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2011).  As such, the Board must remand these claims in order for the RO to issue a statement of the case and to give the Veteran an opportunity to perfect an appeal of such claims by submitting a timely substantive appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Additionally, in April 2011, the Veteran testified at a Board hearing that he disagreed with the effective date of May 10, 2010 for the grant of a 10 percent rating for his service-connected residuals of a broken nose.  As this occurred during the appellate period following the March 2011 rating decision, and because the Veteran clearly expressed dissatisfaction or disagreement with the May 10, 2010 effective date, the Board finds that the Veteran's testimony constituted a timely notice of disagreement.  38 C.F.R. §§ 20.201, 20.302 (2011).  To date, no statement of the case has been issued addressing this issue.  See 38 C.F.R. §§ 20.200, 20.201, 20.202.  Consequently, the Board must remand this claim in order for the RO to issue a statement of the case and to give the Veteran an opportunity to perfect an appeal of such claim by submitting a timely substantive appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is remanded for the following action:

The RO must issue the Veteran a statement of the case and notification of his appellate rights on the issues of entitlement to a compensable rating prior to May 10, 2010 for residuals of a broken nose; to a rating in excess of 10 percent from May 10, 2010 to July 22, 2010 for residuals of a broken nose; to a compensable rating on and after September 1, 2010, for residuals of a broken nose; and an effective date prior to May 10, 2010 for the grant of 10 percent for residuals of a broken nose.  See 38 C.F.R. 
§§ 19.29, 19.30 (2011).  The RO must inform the Veteran that to vest jurisdiction over these issues with the Board, a timely substantive appeal must be filed.  38 C.F.R. § 20.202.  If the Veteran perfects an appeal, it must be certified to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


